Citation Nr: 0519173	
Decision Date: 07/14/05    Archive Date: 07/20/05

DOCKET NO.  98-06 427	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for post-traumatic and 
post-heat exposure headaches.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active military duty from November 1983 
to November 1985.  In addition, he had active duty for 
training and inactive duty for training in the National Guard 
from 1985 to 1987 and in the Army Reserves from 1988 to 1997.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Department of 
Veterans Affairs Regional Office (RO) in Cleveland, Ohio.  

In June 2000, the Board remanded this issue to the RO for 
further evidentiary development.  Thereafter, in June 2003, 
the Board remanded this claim to the RO for due process 
requirements consistent with the Veterans Claims Assistance 
Act of 2000 (VCAA).  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the issue on appeal has been obtained.  

2.  The veteran did not exhibit a chronic migraine headache 
disability in service, and a chronic migraine headache 
disorder is not otherwise associated with his active duty.  


CONCLUSION OF LAW

Post-traumatic and post-heat exposure headaches were not 
incurred or aggravated in service.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Assist

On November 9, 2000, the President signed into law the VCAA, 
38 U.S.C.A. § 5100 et seq; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2004).  This law eliminated the concept of a 
well-grounded claim (inapplicable here), redefined the 
obligations of VA with respect to the duty to assist, and 
imposed on VA certain notification requirements.

By letters dated in December 2003 and May 2004 in the present 
case, the RO informed the veteran of the type of evidence 
necessary to support his service connection claim.  In 
addition, the RO notified the veteran that it would make 
reasonable efforts to help him obtain necessary evidence with 
regard to this issue but that he must provide enough 
information so that the agency could request the relevant 
records.  The RO also discussed the attempts already made to 
obtain relevant evidence with regard to this claim.  Further, 
VA notified the veteran of his opportunity to submit 
"additional evidence."  Thus, he may be considered advised 
to submit all pertinent evidence in his possession.  

Additionally, the November 1997, January 1998, and February 
1998 rating decisions; the statement of the case (SOC) issued 
in March 1998; and the supplemental statements of the case 
(SSOCs) furnished in July 1998, May 1999, November 2002, 
December 2004, and March 2005 notified the veteran of the 
relevant criteria and evidence necessary to substantiate his 
service connection claim.  These documents also included 
discussions regarding the evidence of record, adjudicative 
actions taken, and the reasons and bases for the denial of 
this issue.  

The Board is mindful that, in concluding that the VCAA notice 
requirements have been satisfied, the Board has relied on 
communications other than the RO's formal VCAA notice letter 
to the veteran.  Importantly, however, the purpose of the 
VCAA is to notify the appellant of the elements pertinent to 
his or her claim.  See, Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004) (Pelegrini II).  Once that goal has been 
achieved--irrespective of whether it has been done by way of 
a single notice letter or via more than one 
communication--the essential purposes of the VCAA have been 
satisfied.  In the present case, the Board finds that, 
because each of the four content requirements of a VCAA 
notice has been met, any error in not providing a single 
notice to the veteran covering all content requirements was 
harmless.  See, e.g., 38 C.F.R. § 20.1102 (2004) and Mayfield 
v. Nicholson, No. 02-1077, slip op. at 33 (U.S. Vet. App. 
Apr. 14, 2005).  In this regard, the Board notes that, in the 
current appeal, the veteran has not claimed that VA has 
failed to comply with the notice requirements of the VCAA.  

The Board also notes that the Court's decision in Pelegrini 
II, held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  That was legally 
impossible in the circumstances of this case, where the claim 
was first adjudicated in November 1997.  However, the 
claimant still has the right to VCAA content complying notice 
and proper subsequent VA process, and that has been done, as 
discussed above.  The Board finds that any defect with 
respect to the timing of the VCAA notice requirement was 
harmless error.  See Mayfield, supra.  Although the multiple 
notices provided to the veteran in 2003 and 2004 were not 
given prior to the first adjudication of the claim, the 
content of the notice fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), and, after the 
notice was provided, the case was twice readjudicated and 
additional SSOCs were provided to the veteran in December 
2004 and March 2005.  

Also, throughout the current appeal, VA has made multiple 
attempts to obtain records of post-service treatment 
adequately identified by the veteran.  All available records 
adequately cited by the veteran have been procured and 
associated with his claims folder.  Further, the veteran has 
been accorded several pertinent VA examinations during the 
current appeal.  Accordingly, the Board finds that VA has 
satisfied its duty to notify and to assist pursuant to the 
VCAA with regard to the veteran's service connection claim.  
See 38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2004); Pelegrini v. Principi, 18 Vet. App. 112 
(2004) (Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002).  Service connection 
may be granted for any disease diagnosed after discharge when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2004).  

Active military, naval, and air service includes active duty, 
any period of active duty for training during which the 
individual concerned was disabled or died from a disease or 
injury incurred or aggravated in line of duty, and any period 
of inactive duty training during which the individual 
concerned was disabled or died from an injury incurred or 
aggravated in line of duty or from an acute myocardial 
infarction, a cardiac arrest, or a cerebrovascular accident 
which occurred during such training.  38 C.F.R. § 3.6(a) 
(2004).  

Throughout the current appeal, the veteran has contended that 
he has a chronic disability as a result of his active 
military duty.  In particular, he has asserted that, during 
military training in the California desert at the end of 
1984, he was exposed to excessive heat; that, during later 
service in Louisiana in 1986 and 1987, he sustained an injury 
to his head as a result of a truck accident; and that, during 
subsequent reserve duty in Louisiana, he was again exposed to 
excessive heat on several occasions.  The veteran has further 
maintained that these injuries caused him to develop a 
chronic headache disability.  He has also described 
continuing headache treatment after service.  See, e.g., 
September 1998 RO hearing transcript (1998 T.) at 1-13, 15 
and March 2000 video conference hearing transcript (2000 T.) 
at 3-7, 16-19.  

In this regard, the Board acknowledges that service medical 
records reflect treatment in August 1985 for complaints of 
vomiting, dizziness, and headaches for the past several 
weeks.  The examiner assessed multiple vague symptoms "due 
to stress or possible virus although that seems unlikely."  
(Subsequent complaints of vomiting and chills in September 
1985 resulted in diagnoses of gastroenteritis and mild 
dehydration.)  Also, following a motor vehicle accident in 
August 1987, the veteran was treated for complaints of 
headaches as well as left shin pain.  The examiner assessed 
multiple contusions.  Additional service medical records 
dated in June 1993 note a history of heat stress times three 
with complaints at that time of dizziness when walking up a 
hill.  

VA medical records reflect treatment for, and evaluation of, 
migraine headaches between September 1997 and April 2001.  In 
this regard, the Board acknowledges that, at a VA 
diseases/injuries of the spinal cord conducted in October 
1997, the examiner diagnosed post-traumatic and post-heat 
exposure headaches.  Importantly, however, this conclusion 
appears to have been based upon statements made by the 
veteran himself regarding his reported in-service head trauma 
and excessive heat exposure.  Significantly, in the report of 
this post-service evaluation, the examiner did not indicate 
that he had reviewed the pertinent records contained in the 
veteran's claims folder.  The United States Court Of Appeals 
For Veterans Claims (Court) has held that bare transcription 
of lay history, unenhanced by any additional medical comment 
by the examiner, is not competent medical evidence.  LeShore 
v. Brown, 8 Vet. App. 406 (1995).  

A January 2000 VA outpatient treatment record notes the 
veteran's intolerance to heat.  Importantly, however, this 
document does not include a medical statement specifically 
associating a chronic disability with the veteran's military 
service.  

Moreover, the claims folder contains competent evidence 
specifically finding that the veteran's current migraine 
headache disorder is not the result of any in-service head 
trauma or excessive heat exposure.  In particular, although 
at the VA general medical examination conducted in September 
1997 the veteran reported having sustained a head injury from 
an in-service motor vehicle accident in 1986 or 1987 and 
continuing to experience migraines two times a month during 
the summer, the examiner diagnosed a history of migraine-type 
headaches and concluded that the veteran had no chronic 
residuals of the in-service head injury.  

Furthermore, in April 2001, the veteran underwent a VA 
miscellaneous neurological disorders examination.  According 
to the report of this evaluation, the veteran reiterated his 
assertions that he had sustained head trauma as a result of a 
motor vehicle accident during service and that he had been 
exposed to excessive heat during such service.  Upon review 
of the veteran's claims folder, the examiner acknowledged the 
relevant findings in the service medical records (e.g., that 
the veteran had complained of headaches following an 
in-service motor vehicle accident and that he had been 
treated for heat stress during such service).  Following a 
current physical examination, the examiner diagnosed atypical 
migraine headaches.  Significantly, the examiner explained 
that, while headaches are a normal symptom of heat stress, 
"[t]here is no evidence of headaches persisting beyond the 
heat stress."  In addition, the examiner noted that the 
veteran received no headache treatment of significant degree 
until recent years when he had begun to take Midrin and 
amitriptyline.  Consequently, the examiner expressed his 
opinion that "it is unlikely that the events described by 
the . . . [veteran] or the events described in the [claims] . 
. . file would form a basis for significant chronic 
headaches."  

Accordingly, as the medical evidence of record indicates that 
the veteran's chronic migraine headache disability was not 
exhibited in service (in either active military duty or 
reserve duty) and that a chronic headache disability has not 
been found to be otherwise related to such service, the Board 
must conclude that preponderance of the evidence is against 
the veteran's claim for service connection for post-traumatic 
and post-heat exposure headaches.  The doctrine of reasonable 
doubt is not, therefore, for application.  See 38 U.S.C.A. 
§ 5107(b) (West 2002).  


ORDER

Service connection for post-traumatic and post-heat exposure 
headaches is denied.  



	                        
____________________________________________
	MILO H. HAWLEY
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


